Citation Nr: 0833195	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for psychiatric 
disability, to include major depressive disorder and post-
traumatic stress disorder (PTSD) (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1967 to October 1969 and from May 1972 to May 1975, which 
included combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  He also 
has service in the National Guard, including a period of 
active duty for training (ADT) from July 26, 1980 to August 
9, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision that denied 
service connection for a low back disorder, a right knee 
disorder and psychiatric disability, and a July 2005 rating 
decision that denied service connection for tinnitus, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In December 2007, the Board denied the veteran's claim for 
service connection for a right knee disorder and remanded the 
remaining issues to the RO for additional development.  While 
the claim was in remand status, the RO granted service 
connection for tinnitus.   The claim has been returned to the 
Board and the issues currently on appeal are noted on the 
first page of this decision.  

The veteran's psychiatric disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A low back disorder did not have its onset during service, 
and is not related to the veteran's active service, including 
during a period of active duty for training.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A 38 U.S.C.A. §§ 101, 106, 1110, 
1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2004 and in January 2007, 
that fully addressed all notice elements.  The December 2004 
letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in January 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue addressed in this decision.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained VA outpatient treatment records regarding 
the veteran.  He was also afforded a VA examination, the 
report of which contains a medical opinion pertinent to the 
issue on appeal.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Low Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993). 

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA or ADT), a claimant must establish that he was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that 
a claimant has established status as a "veteran" for purposes 
of other periods of service does not obviate the need to 
establish that the claimant is also a "veteran" for purposes 
of the period of ACDUTRA where the claim for benefits is 
premised on that period of ACDUTRA.  Mercado- Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA or IDT) during 
which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  32 
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 
38 C.F.R. § 3.6(c)(3) (2007).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

The veteran claims service connection for a low back 
disorder, which he states is related to an injury he 
sustained during ADT in the Reserves.  Only service 
department records can establish if and when a person was 
serving on active duty, ADT, or IDT. Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Service department records are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203, defining the type of 
evidence accepted to verify service dates.

Reserve and National Guard service generally means ADT and 
inactive duty for training (IDT).  ADT is full time duty for 
training purposes performed by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, 
this refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or National 
Guardsman must perform each year.  It can also refer to the 
Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.  Service 
connection on a presumptive basis is not available where the 
only service performed is ADT or IDT. See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

The service treatment records for the veterans first period 
of service from December 1967 to October 1969 as well as the 
service treatment records from his second period of service 
from May 1972 to May 1975, show no treatment for low back 
complaints during service or within the first year after 
service for either service period, and not for many years 
thereafter.  However the veteran also had service in the 
National Guard, including a period of active duty for 
training (ADT) from July 26, 1980 to August 9, 1980.  The 
record shows that the veteran hurt his back during a period 
of ADT on August 7, 1980, and this injury is essentially the 
basis of his claim.  As noted, for claims based on periods of 
ADT, presumptive service connection does not apply.  

Service records show that the veteran was on annual training 
or summer camp from July 26, 1980, to August 9, 1980, and 
that the injury occurred at Fort Drum, New York.  VA records 
show treatment for back complaints beginning in 1984.  In 
August 1984, he reported having a back injury years prior, 
and the diagnosis was, musculoskeletal strain.  VA outpatient 
record on September 1985 shows that the veteran had a history 
of injuring his back on the job three weeks earlier.  In 
September 1996 he reported having back pain for a couple of 
weeks.  He has been diagnosed with degenerative disc disease 
(see VA X-rays of August 2002).  

Thus two of the criteria for service connection, the 
existence of a current disability and an injury or disease 
which occurred during a period of ADT have been met.  In 
order to prevail on this claim, the evidence must show and a 
determination of a relationship between that disability by 
objective medical evidence.  Watson v.  Brown, 4 Vet. App. 
309, 314 (1993).   

The veteran was examined by VA in February 2008.  The claims 
file was reviewed.  The veteran complained of low back pain 
from 1980.  A medical history was taken, and the veteran was 
examined.  The examiner diagnosed paravertebral muscle spasm, 
degenerative changes and degenerative disc disease at the L5-
S1 level. 

The examiner stated that the claims file and the service 
treatment records were reviewed carefully.  It was noted that 
on an annual training in August 1980, the veteran had a low 
back injury and was hospitalized for 1.5 days.  It was noted 
that X-rays of the lumbar spine done at that time were 
negative.  The examiner stated that there is no other 
evidence of treatment due to a low back condition up to 
several years after service pointing out that condition in 
service was acute and transitory and resolved with military 
treatment.  The examiner stated that negative X-rays of the 
lumbar spine in August 1980 and positive X-rays with DJD, L5-
S1 discogenic disease and muscle spasm in August 2002 pointed 
out that actual low back condition had its etiology several 
years after service.  The examiner reported that as per 
medical literature one does not develop radiographic findings 
of DJD and discogenic disease in a summer camp annual 
training and that this is a long standing process.  The 
examiner stated that the etiology of the back disorder was 
several years after active service and that it was his 
opinion that any current low back disorder is not at least as 
likely as not had its onset during active service or is 
related to any inservice disease or injury, including the low 
back injury in 1980.  

In this instance there is no competent medical evidence 
showing that the current low back disorder had its onset 
during service including during the veteran's period of 
ACDUTRA.  In fact, a VA examiner has stated that there is no 
such relationship.  This opinion stands uncontradicted in the 
record.  

In making the above determination, the Board has considered 
the veteran's statements asserting a relationship between his 
low back disability and service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, and there is no doubt to be otherwise resolved.


ORDER

Service connection for a low back disorder is denied.  

REMAND

In the December 2007 remand, the Board noted the veteran's 
combat service and his report of a continuity of psychiatric 
symptoms since service.  The Board requested that the veteran 
be afforded a VA psychiatric examination and that the 
examiner opine as to whether it was at least as likely as not 
that he had a psychiatric disability that was related to or 
had its onset in service.  He was afforded an examination in 
March 2008 and the examiner ruled out a diagnosis of PTSD; 
instead, he concluded that the veteran had major depressive 
disorder, but he did not comment whether there was a 
relationship between his major depressive disorder and his 
period of service.  In Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders, and imposes upon the Secretary a concomitant 
duty to ensure compliance with the terms of the remand.  Id. 
at 271.  As such, the Board has no discretion and must remand 
this matter.

In addition, in a May 2008 statement, the veteran reported 
that he had been treated for his psychiatric complaints in 
the beginning of 1970 at a VA facility in San Juan, Puerto 
Rico.  He stated that he was hospitalized for two weeks and 
that he has been treated since that time for his psychiatric 
disorder.  

No VA treatment records from that facility, however, dated 
prior to the 1990s have been associated with the claims 
folder.  Because records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), VA must obtain these records.  Indeed, the law 
requires VA to obtain these outstanding VA records.  See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  Thus, for this reason as well, the Board has no 
discretion and must remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes any 
additional records of VA treatment at the 
VA facility in San Juan, Puerto Rico 
dated beginning in 1970.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should be documented in the claims 
file, and the veteran should be informed 
in writing.

2.  Afford the veteran a VA psychiatric 
examination, if possible, to be conducted 
by an examiner other than the one who 
performed the March 2008 VA psychiatric 
examination, to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service, and in particular, to his 
combat-related experiences, regardless of 
whether documented in his service medical 
records.  In doing so, the examiner must 
comment on the VA diagnoses and veteran's 
report of a continuity of psychiatric 
symptoms since service.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue an SSOC and provide 
the veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


